DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 20130137044 A1).
Regarding claim 1, Ito teaches a multi-charged particle beam writing apparatus (electron beam exposure apparatus, fig. 1) comprising:
A region setting circuit (drawing data generation unit 1, inherently determines the region illuminated by the beam) configured to set, as an irradiation region for a beam array to be used, a region of a central portion of an irradiation region for all of multiple beams of charged particle beams (fig. 6A, irradiation region/target dose (black area) is 
A writing mechanism (electron optical system 10) that includes the multiple beam irradiation mechanism, configured to write a pattern of a target object (wafer 8) with the beam array in the region of the central portion having been set in the multiple beam implemented.
Regarding claim 9, Ito teaches a multi-charged particle beam writing method comprising:
Setting, as an irradiation region for a beam array to be used, a region of a central portion of an irradiation region for all of multiple beams of charged particle beams (fig. 6A, irradiation region/target dose (black area) is in central portion of multiple beam irradiation region 502) implemented to be emittable by a multiple beam irradiation mechanism (blanker 13 and source 11);
Writing a pattern of a target object (wafer 8) with the beam array in the region of the central portion having been set in the multiple beam implemented.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (US 20150155138 A1).
Regarding claim 8, Yoshikawa teaches a multi-charged particle beam writing apparatus (100, fig. 1) comprising:
A region dividing circuit (area density calculation unit 60) configured to divide an irradiation region for all of the multiple beams of charged particle beams implemented to be emittable by a multiple beam irradiation mechanism (source 102, aperture array 203) into a plurality of regions (dividing into mesh regions, [0047]);
A lens control circuit (coefficient acquisition unit 78) configured to change a lens control value (elastic rate correction coefficient) of an electromagnetic lens (207) for refracting the multiple beams, based on a number of beams in a divided region of the plurality of regions (elastic rate correction coefficient depends on number of on beams, [0062]); and
A writing mechanism (writing unit 150) that includes the multiple beam irradiation mechanism and the electromagnetic lens, configured to write a pattern on a target object (sample 150) by performing irradiation with a beam array in a divided region using the electromagnetic lens whose lens control value has been changed based on the number of beams, while shifting an irradiation timing for each divided region (position shifting, [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Ito.
Regarding claim 1, Yoshikawa teaches a multi-charged particle beam writing apparatus (100, fig. 1) comprising:
A region setting circuit (area density calculation unit 60) configured to set an irradiation region (e.g. on regions 32 in larger array 30, fig. 8) for a beam irradiation for a beam array to be used, for all of multiple charged particle beams implemented to be emittable by a multiple beam irradiation mechanism; and
A writing mechanism (writing unit 150) that includes the multiple beam irradiation mechanism, configured to write a pattern on a target object (sample 150) with the beam array in the region having been set in the multiple beams implemented.
Yoshikawa does not teach that the central portion of an irradiation region is set for all of the multiple beams.  However, it would be obvious to one of ordinary skill in the art that for any given shot, depending on the desired exposure pattern, the activated beams may comprise only “central” beams for at least one shot, as shown e.g. in the pattern exposed in fig. 6A of Ito, and that the apparatus of Yoshikawa is configured to (i.e. at least capable of) setting the central portion of the irradiation region as the exposure region for all of the multiple beams for one or more shots based on the input exposure data, i.e. by turning on all of the central beams and deactivating the edge beams.
Regarding claim 2, Yoshikawa teaches a shot cycle time calculation circuit (irradiation time calculation unit 62) configured to calculate a shot cycle time based on a region set as an irradiation region of multiple beams (calculating shot time based on area density of calculated pattern, [0048]), wherein the writing mechanism writes the pattern on the target object based on the shot cycle time calculated.
	Regarding claim 3, Yoshikawa teaches an electromagnetic lens (207) configured to refract the multiple beams,
	A lens control circuit (coefficient acquisition unit 78) configured to control the electromagnetic lens, using a lens control value (elastic rate correction value); and
	A storage device (144) configured to store a table (elastic rate correction table, [0064]) defining the lens control value for controlling the electromagnetic lens, and related to a number of beams to be used in the multiple beams,
Wherein, referring to the table, the lens control circuit changes the lens control value based on the number of beams of the beam array in the region having been set (elastic rate correction coefficient depends on number of on beams, [0062]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a multi-beam charged particle system which uses central beam columns as effective columns and edge beam columns as ineffective columns, and always sends beam OFF data as irradiation data of beams located on both end sides of the effective columns.  This means that only the central beams are used which reduces the Coulomb effect as discovered by the applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881